Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 02/23/22 regarding application 16/801,984, in which claims 1, 2, 6, 7, 11, and 19 were amended. Claims 1-11 and 13-20 are pending and have been considered.

Response to Arguments
Amended independent claims 1 and 11 overcome the 35 U.S.C. 103 rejections of claims 1-11 and 13-20 based on O’Neill, Good, Han, and Mahaffey, and so the rejections are withdrawn. 


Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1 and 11 is O’Neill et al. (8,769,642). O’Neill discloses automatically mediating among diversely structured operational policies (centralized policy management service that maintains the set of normalized policies and distributes appropriate subsets, Col 6 lines 61-66), by: identifying a first communication of a first application or a first code instance that is associated with a first operational policy, the first operational policy having a vocabulary and a syntax (distributed computing environment utilizing communication links, Col 9 lines 33-37, user specified 

Dependent claims 2-10 and 13-20 are allowable because they further limit allowable parent claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Iqbal et al. (“Enabling real-time audio-video inputs for Internet of Things operational policy enforcement”. Internet of Things 6 (2019) 100041) discloses enabling multimedia inclusivity by means of incorporating multimedia middleware for operational policy enforcement, thereby eliminating operational policy conflicts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2655                                             03/15/22